Citation Nr: 1116753	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board of Veterans' Appeals' January 5, 2006 decision to deny an extension of the Veteran's basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, (Montgomery GI Bill) beyond the adjusted delimiting date of November 24, 2002.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney-at-Law


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to March 1980, and from January 1982 to August 1994, at which time she retired.

This matter comes before the Board of Veterans' Appeals (Board) on the motion for revision or reversal on the grounds of CUE in a Board decision dated in January 2006, in which the Board denied the Veteran's claim for an extension of the basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of the Montgomery GI Bill beyond the adjusted delimiting date of November 24, 2002.

In his statement, the Veteran's attorney raises the issue of entitlement to educational assistance benefits under 38 C.F.R. § 3012(a) (1)(B).  This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1. The Veteran's original claim for an extension of the Veteran's basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, beyond the adjusted delimiting date of November 24, 2002, was denied by the Board in January 2006; the Veteran did not appeal the Board's decision.

2. After the January 2006 Board decision was issued, the Veteran claimed that the decision contained clear and unmistakable error. 

3.  In June 2008, the Board issued a decision in which it found that the January 2006 Board decision to deny an extension of the Veteran's basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, (Montgomery GI Bill) beyond the adjusted delimiting date of November 24, 2002, did not contain clear and unmistakable error.  

4. The Veteran did not appeal the June 2008 decision. 

5.  In September 2008, the Veteran submitted a motion alleging clear and unmistakable error in the January 2006 Board decision to deny an extension of the Veteran's basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, (Montgomery GI Bill) beyond the adjusted delimiting date of November 24, 2002, eventually alleging that the decision failed to consider benefits under Chapter 30, Title 38, United States Code, § 3012.


CONCLUSIONS OF LAW

1.  The June 2008 decision by the Board that addressed whether there was CUE in the January 2006 Board decision to deny an extension of the Veteran's basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, (Montgomery GI Bill) beyond the adjusted delimiting date of November 24, 2002, is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  The Board is precluded by law from addressing the same issue, and the appeal is dismissed with prejudice. 38 C.F.R. § 20.1409 (c) (2010); DiCarlo v. Nicholson, 20 Vet. App. 52 (2006);  Hillyard v. Shinseki, --- Vet.App. ----, 2011 WL 1120096 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
Initially, the Board notes that it has been determined by the Court that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving statutory interpretation. See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation). Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision. 


CUE
The Veteran's original claim for extension of the Veteran's basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, beyond the adjusted delimiting date of November 24, 2002, was denied in a December 2002 RO decision. The Veteran timely filed a notice of disagreement and perfected a substantive appeal.  In January 2006, the Board denied the Veteran's claim, the Veteran did not file an appeal it the decision is final.  38 U.S.C.A. § 7104 (West 2002).  After the Veteran had been notified of the Board's January 2006 decision, the Veteran claimed that it contained clear and unmistakable error. In June 2008, the Board reviewed the Veteran's claim and found that the January 2006 Board decision was not erroneous. After the Veteran had been notified of the Board's June 2008 decision, she did not appeal and the decision is final. 38 U.S.C.A. § 7104 (West 2002).

The Veteran again asks VA for an extension of the Veteran's basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, beyond the adjusted delimiting date of November 24, 2002.  She again claims that the January 2006 Board decision was erroneous and contained CUE.  Here the Board finds that the issue under consideration has been consistent throughout all of these decisions:  is the Veteran entitled to an extension of her basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, (Montgomery GI Bill) beyond the adjusted delimiting date of November 24, 2002.  The Veteran's attorney has argued that this is a new challenge to the issue at hand. He has argued that the Board failed to consider entitlement under 38 U.S.C.A. § 3012.  The Veteran has also argued that the VA failed to consider her reserve status.
VA regulations pertaining to the revision of a prior Board decision on the basis of CUE are set forth in 38 C.F.R. §§ 20.1400 through 20.1411. In pertinent part, such regulations provide that, once there is a final decision on a motion under this subpart relating to a prior Board decision on an issue, that prior Board decision on that issue is no longer subject to revision on the grounds of CUE. Subsequent motions relating to that prior Board decision on that issue shall be dismissed with prejudice. See 38 C.F.R. § 20.1409(c). This provision prevents a claimant from presenting the same challenges based on CUE as to a particular issue in a Board decision when there is a final decision on the merits of a CUE claim relating to that issue.

The Veteran's attorney has argued that this is a new challenge to the issue at hand and asks that the Board again review the January 2006 decision.  In Hillyard v. Shinseki, --- Vet.App. ----, 2011 WL 1120096 (2011), the Court addressed the regulatory history of 38 C.F.R. § 20.1409(c).  In an attempt to clarify the confusion that surrounds CUE motions, the Court states that "an appellant has only one opportunity to raise any allegation of clear and unmistakable error for each claim decided in a Board decision and any subsequent attempt to raise a clear and unmistakable error challenge to the same claim contained in a Board decision will be dismissed with prejudice."  Here, the attorney's new theory of entitlement and the Veteran's additional allegations cannot be considered by the Board.  

The record shows that the Veteran has been sent copies of both Board decisions. Copies of the decisions have also been associated with the Veteran's claims file. As there has already been a Board decision on the delimiting date under Chapter 30 issue, and a Board decision on whether that decision contained CUE, 38 C.F.R. 
§ 20.1409(c ) precludes another review of the same issue.  

In summary, the Board's January 2006 decision to deny an extension of the Veteran's basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, beyond the adjusted delimiting date of November 24, 2002, and the June 2008 decision as to whether the January 2006 decision contained CUE, are final. Thus, under these circumstances dismissal is required due to the lack of a proper claim. See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The claim of CUE in a January 5, 2006, Board decision, which denied a claim for an extension of the Veteran's basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, beyond the adjusted delimiting date of November 24, 2002, is dismissed with prejudice.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



